DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2022.
Applicant’s election of Invention I in the reply filed on 08/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuyama (EP 2,853,252).
Claim 12
Yuyama discloses a drug dispensing device, comprising a variable cassette (22) configured to dispense any type among a plurality of types of drug; a mounting portion (221) to which the variable cassette is removably mountable (see [0021]); an allocation processor (11) configured to allocate, based on a plurality of pieces of prescription data including drug information on a drug to be dispensed, said drug information to the variable cassette or to the mounting portion (see [0068] and [0091]); and a drive controller (61) configured to drive the variable cassette, based on a predetermined driving condition associated with the drug information allocated by the allocation processor to the variable cassette or the mounting portion, to dispense the drug from the variable cassette (see [0097]).
Claim 13
Yuyama further discloses the allocation processor is configured to allocate the drug information in accordance with a predetermined allocation rule, in units of the plurality of pieces of prescription data (see [0114] and [0116]).
Claims 14-17
Yuyama further discloses the allocation rule comprises a first rule of preferentially allocating, to the variable cassette or the mounting portion, the drug information based on a total amount of drug to be dispensed included in the plurality of pieces of prescription data (see [0114]); a second rule of preferentially allocating, to the variable cassette or the mounting portion, the drug information based on a number of pills to be dispensed in a time-of- administration dosage unit being unequal to a number of pills included in a usage method included in the plurality of pieces of prescription data (see [0116]); and a third rule of preferentially allocating, to the variable cassette or the mounting portion, the drug information, based on a number of packages included in the plurality of pieces of prescription data (see [0139]).
Claim 18
Yuyama further discloses the allocation processor is further configured to determine whether the plurality of pieces of prescription data satisfy a predetermined condition, and in response to a determination that the plurality of pieces of prescription data satisfy the predetermined condition, allocate, based on the plurality of pieces of prescription data, the drug information to the variable cassette or the mounting portion (see [0095]-[0097]).
Claim 19
Yuyama further discloses fixed cassettes (21) each configured to dispense a predetermined type of drug (see [0017]), wherein the allocation processor is configured to determine whether the predetermined condition is satisfied based on the drug information included in the plurality of pieces of prescription data, and master information indicating the predetermined type of drug dispensable from each of the fixed cassettes (see [0064]-[0066]).
Claim 20
Yuyama further discloses fixed cassettes (21) each configured to dispense a predetermined type of drug (see [0017]); and a manual dispensing comprising a drug palette unit configured to dispense drugs contained in a plurality of cells of the drug palette in units of the plurality of cells, wherein the allocation processor is further configured to allocate drug information having no corresponding fixed cassette, to the variable cassette or the manual dispensing unit (see [0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736